Citation Nr: 0118453	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-12 171A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of left knee injury. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1994 to August 1999.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of February 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision granted service 
connection for postoperative residuals of a left knee injury, 
evaluated as noncompensably disabling from August 10, 1999, 
the day following the veteran's separation from service.  The 
veteran appealed that rating evaluation.  

During the pendency of this appeal, a March 2001 rating 
decision increased the evaluation for the veteran's left knee 
disability to 10 percent.  Applicable law mandates that when 
a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. AB v. Brown, 6 Vet. App. 35 (1993).  
Such is the case here.  The veteran has not withdrawn his 
appeal as to the issue of an increased rating and the claim 
is therefore before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  From August 10, 1999 to July 7, 2000, the veteran's 
service connected postoperative residuals of a left knee 
injury were manifested by normal gait, a well-healed, non-
tender, non-adherent surgical scar, full and pain-free 
flexion and extension of the left knee, with no evidence of 
degenerative changes.  

3.  On an after July 7, 2000, X-rays revealed degenerative 
changes of the veteran's left knee.

4.  The veteran's service-connected postoperative residuals 
of a left knee injury are not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
postoperative residuals of a left knee injury are met, 
effective August 10, 1999.  38 U.S.C.A. § 1155 (West 1991), 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for a separate disability rating of 10 
percent for arthritis of the left knee are met, effective 
July 7, 2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000); Esteban v. Brown, 6 
Vet. App. 259 (1994).

3.  The criteria for a separate noncompensable disability 
rating for a scar on the left knee are met, effective August 
10, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000); Esteban v. Brown, 6 Vet. App. 
259 (1994).

4. The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected left knee disability.

In the interest of clarity, the Board will review the factual 
background of this case;  discuss the relevant law and VA 
regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Evidentiary and Procedural History

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2000); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records show that he sustained 
a twisting injury to the left knee while on active duty in 
October 1997, and that pain and instability persisted despite 
extensive treatment and physical therapy.  In March 1998, he 
underwent a left knee exploration, arthroscopic debridement, 
medial meniscus repair, and an anterior cruciate ligament 
(ACL) reconstruction with patellar-tendon-bone autograft.  
Postoperatively, the veteran continued to receive 
rehabilitative therapy during his remaining period of active 
service, and was assigned a temporary profile restricting 
running, jumping, marching, or cutting type sports such as 
basketball, soccer, or football through December 1998.  He 
remained on a less stringent temporary profile which barred 
running through March 1999, and in March 1999 was given a 
permanent profile barring running due to his left ACL 
reconstruction with residual laxity.  At the time of service 
separation examination, the veteran cited postoperative 
residuals of a left ACL tear, requiring that he wear a left 
knee brace when running.  His service separation examination 
disclosed a .25 cm. x 3.0 cm. surgical scar of the anterior 
left knee, without other evidence of impairment.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received August 2, 
1999, sought service connection for postoperative residuals 
of a left knee injury.  The veteran's last day of active duty 
was August 9, 1999.  

A report of VA examination conducted in November 1999 cited 
the examiner's review of the veteran's claims folder and 
service medical records, and noted his history of surgical 
repair of the left knee joint.  The veteran stated that his 
left knee gave out on him about twice a month, without 
falling, and that he could ascend and descend ladders without 
difficulty.  The veteran had a normal gait, and removed a 
left knee brace for examination.  Examination of the left 
knee revealed a well-healed, non-tender, non-adherent 
surgical scar, full and pain-free flexion and extension of 
the left knee, a slight rotary movement of the tibia on full 
knee extension, intact ligaments, and X-ray evidence of 
status post reconstruction of left knee with screws overlying 
the distal femur and proximal tibia, a small effusion, and no 
significant evidence of degenerative changes or motor, 
sensory or reflex deficit.  

A rating decision of February 9, 2000 granted service 
connection for postoperative residuals of a left knee injury, 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, effective August 10, 1999.  
The veteran appealed.  

VA outpatient treatment records, dated from May 8, 2000, to 
July 31, 2000, show that the veteran was seen for complaints 
of pain and instability of the left knee on ambulation.  
Examination revealed a positive drawer's sign, tenderness 
over the medial collateral ligament, and quadriceps atrophy, 
and the veteran was referred for further evaluation.  On 
consultation, the veteran offered a history of left knee 
catching and swelling of six months duration.  Examination 
revealed laxity of the anterior cruciate ligament and 
tenderness at the medial joint line.  

X-rays of the left knee on July 7, 2000 disclosed osteophyte 
formation at the margins of the tibial plateaus, especially 
laterally and posteriorly.  The impression was: evidence of 
previous ligament repair surgery in the left knee; minimal 
osteoarthritis of the left knee.  

A magnetic resonance imaging (MRI) scan of the left knee 
joint on August 22, 2000, revealed anterior translation of 
the tibia suggesting instability, cartilage loss in the 
medial and patellofemoral compartments with small marginal 
osteophytes in the posterior medial portion of the knee, and 
absence of the posterior horn of the medial meniscus.  The 
diagnoses were postoperative changes consistent with previous 
ACL reconstruction, no visible fibers of ACL identified, 
anterior translation of the tibia, absent posterior horn of 
the medial meniscus, tear versus prior resection, and 
degenerative joint disease.

A report of a VA examination conducted in September 2000 
cited the examiner's review of the veteran's claims folder 
and service medical records, and noted his history of 
surgical repair at the left knee joint in March 1998.  The 
veteran complained of knee pain, worsened by pivoting solely 
on his left foot.  He related that he worked 12-hour shifts 
as a machinery repairman in a factory.  Examination disclosed 
a well-healed surgical scar of the left knee, without 
tenderness or adhesions.  Full flexion and complete extension 
was demonstrated in both knees, and no effusion was found in 
either knee.  The anterior cruciate ligaments appeared to be 
lax in the veteran's left knee, while all other ligaments in 
that knee and in the right knee appeared intact.  X-rays 
disclosed two interosseous metal screws, with minimal 
osteophyte formation of the margins of the tibial plateaus, 
especially laterally and posteriorly.  

A rating decision of March 15, 2001 increased the evaluation 
for the veteran's service-connected postoperative residuals 
of a left knee injury from noncompensably disabling to10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257-5020, effective August 10, 1999.  


Relevant Law and VA Regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2000).    

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).


Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2000).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2000).

Specific schedular criteria

(i.)  Knee disability

The veteran's service-connected postoperative residuals of a 
left knee injury are currently evaluated as 10 percent 
disabling under the provisions of  38 C.F.R.  § 4.71a, 
Diagnostic Codes 5257-5020.  38 C.F.R. § 4.27 (2000) provides 
that hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned. The 
additional code is shown after a hyphen.

Under Diagnostic Code 5257, which addresses other impairment 
of the knee, including recurrent subluxation and lateral 
instability, and provides a 10 percent evaluation where knee 
impairment is slight, a 20 percent rating where knee 
impairment is moderate, and a 30 percent evaluation where 
knee disability is severe.  

Words such as "slight", "moderate" and severe are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 CF.R. § 4.6 (2000).

Synovitis will be rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2000). 

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. 

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension. Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable. 

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders. In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding. See VAOPGCPREC 23-97 
(July 1, 1997). The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for arthritis. If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

(ii.)  Schedular criteria for scars

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2000).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records, as 
well as all private and VA medical evidence identified by the 
veteran.  In addition, the veteran underwent comprehensive VA 
orthopedic examinations in connection with his claim in 
November 1999 and in September 2000.  He has declined a 
personal hearing before an RO Hearing Officer or before the 
Board. 

At the time of receipt of the veteran's original application 
for VA disability compensation for a left knee disability, 
the RO requested and obtained the veteran's complete service 
medical records.  By RO letter of November 6, 1999, he was 
informed that a VA examination was being scheduled and of the 
importance of reporting for that examination.  Following a VA 
orthopedic examination in November 1999, a rating decision of 
February 2000 granted service connection for postoperative 
residuals of a left knee injury, evaluated as noncompensably 
disabling from the date following service separation.  The 
veteran and his representative were notified of that action 
by RO letter of March 13, 2000, with a copy of the rating 
decision, which notified the claimant of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, his 
right to appeal that determination and to have a personal 
hearing, and the time limit in which to do so.  

Following receipt of his notice of disagreement, the veteran 
was provided a statement of the case on May 31, 2000, which 
notified him of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decision reached, the 
pertinent law and regulations, the applicable provisions of 
VA's Rating Schedule, the reasons and bases for the decision, 
his responsibility to submit evidence to support his claim, 
and VA's obligation to assist him by obtaining existing VA 
and non-VA medical and other evidence, including evidence in 
the possession of governmental authorities, that is pertinent 
and specific to his claim.  The veteran perfected his appeal 
on June 14, 2000.  Following receipt of additional VA 
outpatient treatment records, an RO letter of August 31, 
2000, notified the veteran that another VA examination had 
been scheduled, and of the importance of reporting for that 
examination.  Another VA orthopedic examination was conducted 
in September 2000.  A rating decision of March 15, 2001, 
granted an increased rating of 10 percent for the veteran's 
service-connected postoperative residuals of a left knee 
injury from the date following service separation.  The 
veteran and his representative were notified of that action 
by RO letter of March 26, 2001, with a copy of the rating 
decision, which notified the claimant of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, his 
right to appeal that determination and to have a personal 
hearing, and the time limit in which to do so. A supplemental 
statement of the case, issued on March 16, 2001, notified him 
of the issue addressed, the additional evidence considered, 
the adjudicative actions taken, the decision reached, the 
applicable provisions of VA's Rating Schedule and the reasons 
and bases for the decision.  An RO letter to the veteran, 
dated June 12, 2001, notified him that his case was being 
transferred to the Board, and of his right to change 
representatives, to submit additional evidence or to request 
a hearing before the Board, and the time limit for doing so.  
The veteran has not submitted additional evidence or 
requested a hearing before the Board.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The record shows that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has declined a personal hearing, and 
that he underwent comprehensive VA orthopedic, radiographic 
or electrodiagnostic examinations in connection with his 
claim in November 1999 and in September 2000.  The Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the statutory obligation of 
VA to assist the veteran in the development of his claim has 
been satisfied.  38 U.S.C.A. § 5107(a)(West 1991);  
§ 5103A(a)-(d), effective November 9, 2000.  The Board sees 
no areas in which further development might be productive.  
VA has satisfied its duty to notify and to assist the veteran 
in this case.  Further development is not warranted.  

Discussion

(i.)  Schedular rating

The veteran's service-connected residuals of left knee 
injury, status post ACL reconstruction, are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 [knee, other impairment of] and 5020 
[synovitis].
Synovitis is defined as "inflammation of a synovial membrane, 
usually with pain and swelling of the joint".  Webster's 
Medical Dictionary 699.  See Harder v. Brown, 5 Vet. App. 
183, 184(1993).  "Synovitis is inflammation of a specific 
membrane with pain, 'particularly on motion, and is 
characterized by a fluctuating swelling due to effusion 
within a synovial sac.' Dorland's Illustrated Medical 
Dictionary 1649 (1988 27th ed.)."  Rollings v. Brown, 8 Vet. 
App. 8, 10 (1995). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's knee disability, post-ACL surgery, clearly 
meets the criteria for a 10 percent rating based upon removal 
of a semilunar cartilage, symptomatic, under DC 5259.  Based 
on the medical history and diagnosis, it is arguable that 
this is the most appropriate rating code.  However, the 
maximum rating provided under that diagnostic code is 10 
percent, and therefore would not serve to increase the 
veteran's current rating evaluation.  The Board believes that 
there may be other diagnostic codes available which are both 
congruent with the veteran's disability and allow for the 
assignment of a disability rating in excess of the currently 
assigned 10 percent. 

The Board further observes that it has been unable to 
identify synovitis in the medical records.  It is unclear 
from the March 2001 rating decision why Diagnostic Code 5020 
was selected.  The rating decision correctly mentions that 
degenerative joint disease of the left knee has been 
identified by X-rays.

Arthritis of the veteran's left knee was identified and 
diagnosed by X-rays taken on July 7, 2000, and those findings 
were confirmed on the MRI scan performed on August 22, 2000.  
Arthritis is evaluated under Diagnostic Code 5003.  As 
discussed above, arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5260 and DC 5261 with respect to a knee).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In this case, the medical 
evidence of record does nor demonstrate the presence of any 
limitation of motion in the left leg.  In particular, the 
November 199 examination resulted in a finding of full and 
pain-free flexion and extension of the left knee, and the 
September 2000 examination resulted in a finding of full 
flexion and complete extension of the left knee.  There is no 
medical evidence to the contrary.  Thus, the evaluation of 
the veteran's left knee disability on the basis of arthritis 
would be no more than 10 percent based upon the X-ray finding 
of  arthritis of the left knee joint, without limitation of 
motion.  Thus, rating the veteran's knee disability under 
Diagnostic Code 5003, alone, would not provide a higher 
disability rating.   

The Board has considered the possibility of assigning 
separate disability ratings under Diagnostic Codes 5257 and 
5003 under VAOPGCPREC 23-97, which has been discussed above.  
In essence, VAOPGCPREC 23-97 states that DC 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  The terms of Code 5003, on the other 
hand, refer not to instability but to limitation of motion.   
Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section § 4.14.  

However, VAOPGCPREC 23-97 makes it clear that in order for 
separate disability ratings to be assigned under Diagnostic 
Codes 5257 and 5003, both instability and limitation of 
motion must be present.  In this case, as discussed above, no 
limitation of motion has ever been identified.  Accordingly, 
under the terms of VAOPGCPREC 23-97, separate disability 
ratings may not be assigned.

However, notwithstanding VAOPGCPREC 23-97, Court precedent 
supports the availability of separate ratings under Code 5257 
and Code 5003.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) [the assignment of separate disability ratings does 
not violate the antipyramiding regulation if none of the 
symptomatology of one condition is duplicative of or 
overlapping with the symptomatology of the other condition].  
Indeed, in Esteban, three separate ratings were considered 
based on one injury.

In this case, although there is no evidence of limitation of 
motion due to arthritis, there is X-ray evidence of arthritis 
which is separate and distinct from the ligament laxity 
identified in the veteran's left knee on examination in 
September 2000.  The Board believes that the Court's holding 
in Esteban applies to this case.  And that the veteran's left 
knee disability may be separately rated under Diagnostic Code 
5257  based on instability and Diagnostic Code 5003, based on 
X-ray evidence of arthritis.
See also 38 C.F.R. § 4.25 (2000) [except as otherwise 
provided in the Rating Schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately].    
  
In addition, the record is replete with references to the 
surgical scar.  The Board believes that the surgical scar 
should be assigned a separate disability rating.  As to the 
appropriate diagnostic code to be assigned, there is no 
indication that  
The scar is ulcerated or poorly nourished.  The scar has been 
repeatedly described as non tender and non painful.  
Accordingly, 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 do not apply.  The Board believes that the surgical scar 
is most appropriately rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 [scars, other]  However, there is no 
evidence that the scar limits the function of the veteran's 
left knee.  The medical evidence makes it clear that the 
veteran's knee function is impacted by instability and 
arthritis, which have been assigned separate disability 
ratings.  There is no medical evidence that the scar itself 
causes and knee problems, and the veteran does no appear to 
so contend.   

For the above reasons, the Board finds that the veteran's 
left knee disability is most appropriately separately 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 
5003 and 38 C.F.R. § 4.118, Diagnostic Code 7805.  

With respect to Diagnostic Code 5003, as discussed above a 10 
percent rating is warranted based on X-ray evidence of 
arthritis and no evidence of limitation of motion.  The first 
X-ray evidence of arthritis came on July 7, 2000.  
Accordingly, under Fenderson, the effective date of the 10 
percent rating is July 7, 2000.

For the reasons stated above, namely that it does not affect 
the function of the knee, a noncompensable disability rating 
is assigned for the veteran's surgical scar of the left knee 
under 38 C.F.R. § 4.118 Diagnostic Code 7805, effective the 
day after he left service, August 10, 1999.

With respect to Diagnostic Code 5257, the record shows that 
on VA examination in November 1999, the veteran stated that 
his left knee gave out on him about twice a month, without 
falling, and that he wore a brace on his left knee.  VA 
outpatient treatment records dated in May 2000 show that the 
veteran was seen for complaints of pain and instability of 
the left knee on ambulation.  On VA examination in September 
2000, the veteran complained of knee pain.  Even taking the 
veteran's complaints into consideration, however, a 
preponderance of the evidence of record indicates that the 
disability is no more than slight under Diagnostic Code 5257.    
Objective medical examination, including the veteran's 1999 
separation physical examination which indicated that the only 
evidence of impairment was a surgical scar; the November 1999 
VA examination, which indicated a normal gait and full and 
pain free flexion and extension; and the September 2000 VA 
examination, which again demonstrated full flexion and 
complete extension of the left knee.  Of significance is the 
veteran's statement that he worked 12 hour days standing on 
his feet.  In addition, although there is some evidence of 
left knee instability, there is no evidence that this has 
caused the veteran to fall.  The evidence of record, 
accordingly, is consistent with the assignment of a 10 
percent rating under Diagnostic Code 5257 for slight 
instability of the knee.
 
The Board believes that the evidence discussed above allows 
for the assignment of a 10 percent disability rating 
effective from August 10, 1999, the day after the veteran's 
separation from service.  See Fenderson, supra, and 38 C.F.R. 
§ 3.400 (2000).  There is little evidence that the veteran's 
service-connected disability has appreciably changed during 
this time period.  The Board accordingly is in agreement with 
the RO as to this point.

The Board is of course aware of the provisions of  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000), particularly in light of the 
court's decision in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, the Court has also held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, these 
provisions do not apply.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).   

(ii)  Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In the May 2000 Statement of the Case and the March 2001 
Supplemental Statement of the Case, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected knee disability. Since this matter has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2000).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. 3.321(b)(1) 
(2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  With respect to employment, the most 
recent evidence of record on point, the report of the 
September 2000 VA examination, contained the information that 
the veteran was working on his feet for 12 hour days as a 
machine repairman in a factory.  This evidence obviously is 
not consistent with marked interference with employment.  
There is no evidence which suggests other wise.  As for 
hospitalization, it does not appear that the veteran has been 
hospitalized as an inpatient since he left the service.  In 
addition, there is no evidence of an exceptional or unusual 
clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In essence, the Board 
finds that the evidence does not show that the veteran's 
service- connected disability causes marked interference with 
employment or results in frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards. There is no other evidence, clinically 
or otherwise, which demonstrates or even suggests anything 
exceptional or unusual about either of the veteran's service-
connected disability which is not contemplated in the 
criteria in the VA Schedule for Rating Disabilities. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating  pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.    

(iii.)  Conclusion

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that separate disability ratings are 
in order for the veteran's service-connected left knee 
disability, as follows:  10 percent under Diagnostic Code 
5257, effective August 10, 19999; 10 percent under Diagnostic 
Code 5003, effective July 7, 2000; and noncompensably 
disabling under Diagnostic 7805, effective August 10, 1999.
To that extent, the appeal is allowed.











	(CONTINUED ON NEXT PAGE)




 
ORDER

A disability rating of 10 percent for postoperative residuals 
of a left knee injury is assigned under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5257, effective from August 10, 1999, subject 
to controlling regulations governing the payment of monetary 
benefits.

A separate disability rating of 10 percent for arthritis of 
the left knee is assigned under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5003, effective from July 7, 2000, subject to 
controlling regulations governing the payment of monetary 
benefits.

A separate noncompensable disability rating for a surgical 
scar on the left knee is assigned under 38 U.S.C.A. § 4.118, 
Diagnostic Code 7805, effective from August 10, 1999, subject 
to controlling regulations governing the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

